Citation Nr: 0321833	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  01-02 731	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for residuals of a left 
ankle fracture.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD


Bradley Cook, Associate Counsel



INTRODUCTION

The appellant is a former National Guardsman who apparently 
served on active duty for training (ACDUTRA) in May 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO).  The appellant requested a hearing 
before a Veterans Law Judge, but failed to attend such 
hearing scheduled in February 2003.  


REMAND  

The appellant claims he has residual disabilities from a left 
ankle fracture in service, specifically, sustained on ACDUTRA 
in the National Guard.  The record is unclear as to the 
appellant's dates of ACDUTRA.  Additionally, the record 
contains no medical evidence indicating that the appellant 
currently has a left ankle disability related to service.  
Further development is indicated.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should contact the appellant 
to have him identify the date of his 
claimed left ankle fracture in service, 
and the location where the injury 
occurred.  

2.  Then, the RO should contact the Army 
National Guard to confirm whether the 
appellant was serving on ACDUTRA or 
inactive duty training (INACDUTRA) on the 
alleged date or dates of the injury.  

3.  If and only if a left ankle injury 
occurred during a period of ACDUTRA, the 
RO should (with the appellant's 
cooperation) obtain copies of all 
clinical records of such injury.  The RO 
should also obtain (with the appellant's 
assistance) complete clinical records of 
the treatment the veteran received 
following his civilian job injury in 1970 
(noted in DA form 2173, dated June 26, 
1974).  

4.  If and only if a left ankle injury is 
shown to have occurred during a period of 
ACDUTRA, the RO should arrange for the 
appellant to be afforded a VA orthopedic 
examination to determine the nature and 
etiology of any left ankle disability.  
The claims folder must be available to 
the examiner for review in connection 
with the examination.  The examiner 
should elicit from the appellant a 
complete medical history of his claimed 
ankle injury in service (as well as of 
any civilian job injuries).  The 
examination should include all indicated 
studies.  The examiner should note the 
private, service department, and VA 
medical records in the file, including 
the June 1974 record identifying a left 
ankle injury that took place in 1970 
while on a civilian job, and provide a 
medical opinion as to whether it is at 
least as likely as not that the appellant 
now has a left ankle disorder that had 
its inception (or became worse) due to an 
injury on ACDUTRA.  The examiner should 
explain the rationale for any opinion 
given.  

5.  Thereafter, the RO should 
readjudicate the claim.  If it remains 
denied, the appellant and his 
representative should be issued an 
appropriate Supplemental Statement of the 
Case and afforded the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.  

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

